 PLUMBERS LOCAL 598 (MECHANICAL CONTRACTORS)Plumbers and Pipefitters Local Union No 598,United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industryof the United States and Canada,AFL-CIO(Mechanical Contractors Association of Washington)andLloyd CO'QuinnCase 19-CB-506024 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENUpon a charge filed 2 February 1984 and anamended charge filed 9 April 1984, the GeneralCounsel of the National Labor Relations Board, bythe Acting Regional Director for Region 19, issueda complaint and notice of hearing 28 March 1984An amendment to complaint was issued 4 June1984The complaint and amendment to complaintallege that Plumbers and Pipefitters Local UnionNo 598, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the United States and Canada AFL-CIO(theRespondent) violated Section 8(b)(1)(A) and(2) of the Act by the manner in which it operatedits hiring hallOn 27 August 1984 the General Counsel, the Respondent, and the Charging Party entered into astipulation of facts and motion to transfer proceeding to the Board The parties agree that the stipulation, formal papers, and the documents identified asjoint exhibits constitute the entire record in thiscase, and that no oral testimony is necessary or desired by any party The parties waived a hearingand the issuance of a decision by an administrativelaw judge and submitted the case directly to theBoard for findings of facts and conclusions of lawOn 18 October 1984 the Board issued an orderapproving the stipulation and transferring the proceeding to the Board Thereafter, the Respondentand the General Counsel filed briefs iThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelOn the entire record and the briefs, the Boardmakes the following findingsIJURISDICTIONThe Mechanical Contractors Association (MCA)is a multiemployer group representing employers inthe plumbing and pipefitting industry, including,inter alia, contractors doing business in CentralWashingtonandNortheasternOregonMCA'Respondents motion to strike the General Counsels brief is deniedas la— king in merit487member firms, during the 12 months preceding 28March 1984, in the course and conduct of theirbusiness operations purchased and caused to be delivered to their facilities within the State of Washmgton goods and materials valued in excess of$50,000 directly from sources outside the State, orfrom suppliers within the State which in turn obtained such goods and materials directly fromsources outside the StateWe find that MCA is anemployer association whose members are engagedin commerce within the meaning of Section 2(2)(6) and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDPlumbers and Pipefitters Local Union No 598,United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada,AFL-CIO isa labor organizationwithin the meaning of Section 2(5) ofthe ActIIITHE UNFAIR LABOR PRACTICESA The Stipulated FactsThe Respondent and MCA have been parties toa series of collective bargaining agreements Eachagreement, including the most recent 1982-1984agreement, has provided for the utilization of anexclusive hiring hall for dispatch of work applicantsThe hiring hall has always prioritized dispatches based on experience in the industryThe 1982-1984 contract providesArticle 33 Section 1 Separate A, B and C listswill be maintained for pipefitters, welders andplumbers Eligibility for registration is not dependent upon or affected by any aspect ofUnion membership except that applicants whoare not in compliance with the Union securityrequirements of this Agreement will not bedispatchedArticle 33 Section 2 The A lists (a) All journeymen who have resided for four (4) consecutive years within the territorial jurisdiction ofthisAgreement immediately preceding registration on the out of work list, and who haveworked four (4) or more years at the tradewithin the territorial jurisdiction of this Agreement The B List All journeymen who haveresided for four (4) consecutive years withinthe States of Washington Oregon or Idaho immediately preceding registration on the out-ofwork list and who have worked four (4) ormore years at the trade within the States ofWashington Oregon or Idaho The C list allother journeymen The D List applicants who276 NLRB No 64 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave two years construction experience aspipefitters plumbers or weldersArticle 37Section 2The term 'year'refersto 1500hours ofworkat the trade within acalendar yearSchool (after grade12) directlyrelated to the trade will be recognized The1500 hour requirementshall be effective pro-spectivelyWorkas a nuclear metal tradesman[,] plumber,pipefitteror welder shall constituteworkat the tradeArticle 37Section 3 The term journeymen'refers to a person who has worked for four ormore consecutive years in the construction industry as a pipefitter plumber or welder or asa nuclear metal tradesman, plumber,pipefitteror welderThe contractalso refers to a separateJointAp-prenticeship TrainingCouncil (JATC)composedequallyofrepresentativesofmanagement andlabor,which was created to develop and administer an apprenticeship programThe JATCoperatesthe apprenticeship program according to apprenticeshipstandards that theWashingtonStateBureau of Apprenticeship Training reviews and ap-proves andthe JATC (subjectto state approval)sets the apprenticeship programs curriculum Theapplicationqualificationsfor the apprenticeshipprogram are high school graduation or equivalentand age limitationsThe JATC administers an ob-jective examination to determinewhichapplicantsenter the program Neither the Respondent nor theMCA can controlthe process or influence theresultUnion membership is not required to enteror graduateThe JATC determineswhen an mdividual has successfully completed the apprenticeship program and becomes a journeyman The ap-prenticeship programwhich is generally completed in 4 years is an 8000 hour programThe 8000hours can consist of on the job training, classroominstructionworkshop instruction,homework, andpublic interest projects to benefit the communityand broaden the skills of the apprentice The collective bargaining agreement provides for the em-ployment, rates of pay, and supervision of mdividuals participating in the apprenticeship programWhen an individual graduates from the apprenticeship program,he becomes a journeyman TheRespondent has automatically placed graduates ofthe apprenticeship program on the contractually establishedA" listsince at least 1976 Before placring a graduate on the `A"list,theRespondentmakes no actual count of the graduate'swork,studyworkshop,community service, or homeworkhours In September 1983 a substantial number ofapprenticesgraduated as journeymenThe Respondent placed themon the "A" hiring hall list,consistent with its practice in each of the preceding8 yearsB Contentions of the PartiesThe General Counsel contends that the Respondent has unlawfully operated its hiring hall in amanner different from that provided in its negotiated and published hiring hall rules The GeneralCounsel argues alternatively that placing JATCgraduates on theA list without independentlyverifying their credentials discriminates againstother hiring hall usersThe Respondent contends the long time practiceof grantingA liststatusto JATC graduates isnot discriminatory and does not deviate from itshiring hall rules 2C AnalysisWe find that the General Counsel failed to estab-lish the violations alleged in the complaint Initially, the General Counsel does not distinguish between deviation from clear and unambiguous requirements that have to be met before an individualisplaced on theA" list and the method that isused to determine whether those requirements havein fact been met The parties' contract does notspecify a method to determine whether an individ-ual meets theA'list requirements Because thereare no contractual rules regarding the method fordetermining whether an individual satisfies the requirements for placement on theA' list, the Respondent has not departed from the establishedhiring hall procedures by equatingJATCs considerable graduation requirements with fulfillment ofthe "A"listcriteriaThe stipulation of facts provides no basis for finding that the method coinplained of is unlawfully discriminatory,or inherently destructive of the Section 7 rights of the non-JATCgraduatesThere is also no record evidenceto show that the Respondent denied a position ontheA'list to any nonJATCgraduate who metthe contractually established criteria for placementon theA list Thus,the General Counsel's argumeat that the Respondent unlawfully deviatedfrom its clear and unambiguous hiring hall rulesand thereby provided advantages for one identifia-ble group of applicants over another equally qualifled group is simply not supported by the record 3' In view of our disposition of this case, we find it unnecessary to address the Respondents contention that the charge is barred by Sec 10(b)of the Act'Although the General Counsel alleged that the Respondent placedJATC graduates on theA list knowing that in some,or even manycases,they were not qualified the record contains no evidence to provethat allegation PLUMBERSLOCAL598 (MECHANICALCONTRACTORS)489The General Counsel also argues that the Refind that the Respondent did not violate Sectionspondent s practice of automatically placing the8(b)(1)(A) and (2) of the Act Accordingly, weJATC graduates on the 4 ' referral list was moteshall dismiss the complaintvated by arbitrary and invidious considerationsThe General Counsel's arguments are highly specuORDERlative and are not supported by any evidenceThe complaint is dismissedHaving concluded that the General Counselfailed to prove the allegations of the complaint, we